USCA11 Case: 20-14075       Date Filed: 08/17/2021    Page: 1 of 7



                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-14075
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:03-cr-00052-TES-CHW-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DAVID ANTOINE LUSTER,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (August 17, 2021)

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      David Luster, a federal prisoner proceeding pro se, appeals the district court’s

denial of his motion for a reduced sentence and compassionate release under 18
           USCA11 Case: 20-14075         Date Filed: 08/17/2021      Page: 2 of 7



U.S.C. § 3582(c)(1)(A)(i), as amended by § 603(b) of the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). After careful review, we affirm.

                                              I.

       In 2004, Luster was convicted of eight counts of bank robbery, see 18 U.S.C.

§ 2113, and two counts of brandishing a firearm during a crime of violence, see 18

U.S.C. § 924(c)(1)(A), and sentenced to a total of 535 months in prison.1 The total

sentence included a mandatory 25-year consecutive sentence because Luster had a

“second or subsequent conviction” under § 924(c)(1)(A) based on then-binding

precedent. See Deal v. United States, 508 U.S. 129, 134 (1993) (interpreting the 25-

year mandatory minimum as applying to second—or third or fourth—§ 924(c)

convictions within a single prosecution). Luster unsuccessfully challenged his

convictions and sentence on direct appeal and collateral review.

       In 2018, Congress enacted the First Step Act, which made two changes

relevant to this case. First, it amended § 3582(c)(1)(A) to permit a court to reduce a

sentence upon a defendant’s motion if it finds that “extraordinary and compelling

reasons warrant such a reduction” and other requirements are met, including

exhaustion of administrative remedies through the Bureau of Prisons (“BOP”). First




       1
         Luster’s convictions and sentence were based on five separate indictments to which he
entered a guilty plea and subsequently was sentenced in a consolidated proceeding.
                                              2
          USCA11 Case: 20-14075      Date Filed: 08/17/2021   Page: 3 of 7



Step Act, § 603(b). Before, only the Director of the BOP could move for such a

sentence reduction. United States v. Bryant, 996 F.3d 1243, 1250 (11th Cir. 2021).

      And second, the First Step Act amended § 924(c)(1)(C) “by striking ‘second

or subsequent conviction under this subsection’ and inserting ‘violation of this

subsection that occurs after a prior conviction under this subsection has become

final.’” First Step Act, § 403(a). In other words, the First Step Act amended the 25-

year penalty enhancement so that it “does not apply to multiple § 924(c) convictions

. . . resulting from a single prosecution.” United States v. Smith, 967 F.3d 1196,

1210 (11th Cir. 2020). But importantly, Congress clarified that this reduced penalty

applied to only those who were sentenced after the date of enactment of the Act. Id.

at 1212; First Step Act, § 403(b).

      In June 2020, Luster relied on both amendments in moving for a sentence

reduction under § 3582(c)(1)(A)(i). In his motion, he asserted that his “unjust” 25-

year sentence for a “second or subsequent conviction” under § 924(c) as a “first-time

offender” constituted an extraordinary and compelling reason for reduction because,

in his view, Congress had made clear that he was “convicted under the wrong

statutory interpretation of ‘second or subsequent conviction.’” He also cited being

a “black man with diabetes and hypertension” who faced “constant exposure to

smoke and the harm of the covid 19 crisis.”




                                         3
           USCA11 Case: 20-14075         Date Filed: 08/17/2021      Page: 4 of 7



       The district court denied the motion on July 10, 2020. It found that Luster

failed to set forth extraordinary and compelling circumstances that would warrant

compassionate release. It further stated that Luster’s medical conditions were

treatable and that the BOP had instituted procedures to minimize the spread of

COVID-19. Luster timely appealed. A three-judge panel dismissed the appeal as

“frivolous” in November 2020. See United States v. Luster, No. 20-12813 (11th Cir.

Nov. 4, 2020) (order dismissing appeal as frivolous).

       Meanwhile, in October 2020, Luster filed a motion under “§ 3582(c)(1)(B)”

seeking to reduce the amount of restitution he owed. Because § 3582(c)(1)(B) does

not independently authorize any relief, the district court construed the motion as

brought under § 3582(c)(1)(A)(i). See 18 U.S.C. § 3582(c)(1)(B) (“[T]he court may

modify an imposed term of imprisonment to the extent otherwise permitted by

statute or by Rule 35 of the Federal Rules of Criminal Procedure.”). The court then

denied the motion, stating that Luster had failed to exhaust his administrative

remedies as required. Luster timely appealed the court’s order, which is the sole

matter currently before us for review. 2




       2
         Luster has since appealed the denial of a third motion for a sentence reduction under
§ 3582(c)(1)(A)(i), which largely sought a sentence reduction on the same grounds as the first
motion. This matter has been docketed separately and is not before us in this appeal.
                                              4
          USCA11 Case: 20-14075       Date Filed: 08/17/2021   Page: 5 of 7



                                         II.

      We review the denial of a defendant’s motion for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A)(i) for an abuse of discretion. United States v. Harris, 989

F.3d 908, 911 (11th Cir. 2021). “While we read briefs filed by pro se litigants

liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (citations omitted). When

an appellant abandons one of the grounds on which the district court based its

judgment, “it follows that the judgment is due to be affirmed.” Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      The First Step Act authorizes a court to grant a defendant’s motion to reduce

his sentence under § 3582(c)(1)(A)(i) if it finds that “extraordinary and compelling

reasons warrant such a reduction” and that the reduction is consistent with the

“applicable policy statement[]” in U.S.S.G. § 1B1.13. 18 U.S.C. § 3582(c)(1)(A)(i);

see Bryant, 996 F.3d at 1248 (holding that courts are bound by § 1B1.13 when

resolving all motions under § 3582(c)(1)(A)(i)). Section 1B1.13’s commentary

outlines several qualifying reasons based on the defendant’s serious medical

conditions, age, or family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(A)–(C).

      In addition, the First Step Act generally requires a defendant first to exhaust

administrative remedies by submitting a request to the warden of his facility to bring

a motion on his behalf. See First Step Act, § 603; 18 U.S.C. § 3582(c)(1)(A)(i)


                                          5
          USCA11 Case: 20-14075      Date Filed: 08/17/2021   Page: 6 of 7



(authorizing the court to grant a sentence reduction “after the defendant has fully

exhausted all administrative rights to appeal a failure of the BOP to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier”). We have held that

this exhaustion requirement is a nonjurisdictional claims-processing rule. Harris,

989 F.3d at 911.

      Here, Luster’s appeal fails for several reasons. First, Luster has not briefed,

and therefore has abandoned any challenge to, the only matter properly before this

Court for review—that is, whether the district court erred in denying Luster’s

construed § 3582(c)(1)(A)(i) motion seeking a reduction in restitution for failure to

exhaust administrative remedies. See Timson, 518 F.3d at 874.

      Second, nothing in the record suggests that Luster met the exhaustion

requirement by submitting a request to the warden of his facility with regard to his

restitution. See 18 U.S.C. § 3582(c)(1)(A)(i).

      Third, we note that a prior panel determined that the only issue Luster raises

on appeal—whether the amendment to § 924(c)(1)(C)’s enhanced penalty

constituted an extraordinary and compelling reason for a sentence reduction—was

“frivolous.” Even assuming we could decide that question anew, the amendment to

§ 924(c)(1)(C)’s enhanced penalty is not an extraordinary and compelling reason as

defined in § 1B1.13, which is the policy statement district courts must apply when


                                         6
         USCA11 Case: 20-14075      Date Filed: 08/17/2021   Page: 7 of 7



resolving motions under § 3582(c)(1)(A)(i). See Bryant, 996 F.3d at 1248. A

reduction therefore was not authorized on that ground because it would not be

“consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

      And fourth, even leaving aside § 1B1.13, it would be against Congressional

intent to permit a reduction under § 3582(c)(1)(A)(i) based on the amendment in

§ 403 of the First Step Act, because Congress expressly provided that the reduced

penalty does not apply to offenders like Luster who were sentenced before the date

of enactment. See Smith, 967 F.3d at 1212–13; First Step Act, § 403(b). Luster

cannot rely on § 3582(c)(1)(A)(i) to circumvent Congressional intent.

      For all these reasons, we affirm the denial of Luster’s construed

§ 3582(c)(1)(A)(i) motion.

      AFFIRMED.




                                        7